
	

113 S671 IS: For the relief of Deniss Nikanorov.
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 671
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Deniss Nikanorov.
	
	
		1.Naturalization for Deniss
			 NikanorovNotwithstanding
			 title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), or
			 any other provision of law relating to naturalization, Deniss Nikanorov is
			 deemed to be a naturalized citizen of the United States as of the date of the
			 enactment of this Act.
		
